Merrimon, C. J.
(concurring): This is a motion to set aside a judgment against the defendant through surprise and excusable neglect, in the Superior Court of Duplin County. It appears that the return term began on Monday, the 3d day of August, 1891, and the Court adjourned on Thursday next thereafter, it being the 6th day of the month. The plaintiff filed his complaint and obtained judgment by default and inquiry for want of an answer, before the Court adjourned. The defendant intended to make defence, and took steps to that end, but its counsel failed to reach the Court at the return term. He was instructed by telegram on the day the Court adjourned to attend and appear for the defendant. Subsequently, in apt time, it moved to set the judgment aside for surprise and excusable neglect. The Court heard the motion upon affidavits, found the facts, and that “the default was occasioned by unavoidable accident,” and allowed the motion, upon the ground that the defendant, as a matter of law, was entitled to have the judgment set aside; *474it did not allow the motion in the exercise of its discretion. The plaintiff excepted, and appealed to this Court.
The exercise of his discretion by a Judge of the Superior Court in relieving a party from a judgment taken against him, “through his mistake, inadvertence, surprise or excusable neglect,” is not reviewable in this Court. The Statute (The Code, §274) expressly invests the Judge with discretionary power in such respects. But when he allowed a motion to set aside a judgment upon a state of facts found by him that in no legal view of them constitute “mistake, inadvertence, surprise or excusable neglect,” or when he refuses to allow such motion upon the ground that the facts do not constitute such cause, this Court may review the question of law as to whether the facts, in some view of them, do or do not constitute such cause, and leave the Judge to exercise his discretion as allowed by the statute. If it appears in this Court that such cause existed, and the Judge, in the exercise of his discretion, allowed the motion to set the judgment aside, the order, in that respect, will be affirmed. If, however, it appears that, in no view of the facts, such cause existed, and he allowed the motion, the order allowing the same will be reversed. If he finds the facts, and allows such motion simply because such cause does or does not exist as,a matter of law, and not in the exercise of his discretion, the order will be set aside, and he will be directed'to allow or disallow the motion, in his discretion. The statute intends that the Judge, seeing all the facts and circumstances pertinent, and considering the merits of the motion, shall allow or disallow it in the just exercise .of his discretion. ITe is better qualified to determine its merits than this Court, and besides, such motions should be disposed of promptly. Branch v. Walker, 92 N. C., 87; Foley v. Blank, 92 N. C., 476; Taylor v. Pope, 106 N. C. 267; Skinner v. Terry, 107 N. C., 103; Albertson v. Terry, 108 N. C., 75; Finlayson v. Accident Association, 109 N. C., 196.
*475In case of appeal in cases like this, the Judge should always decide that there was or was not “mistake, inadvertence, surprise or excusable neglect,” so that this Court might review his decision in that respect. It would be error if he declined to do so. The complaining party has the right to have that question decided, and afterwards reviewed here.
In this case, the findings of fact are not so full as they should be to enable us to decide that there was surprise or excusable neglect. It seems there was surprise. The plaintiff had the three first days of the term to file his complaint, and the defendent might have filed its answer at any time during the term, as it appears it intended to do; but the Court adjourned on Thursday of the week, the day, it seems, the counsel of the defendant intended to attend and appear for it. He may have been surprised by the adjournment of the Court at so early a day of the week. Granting, for the present purpose, that there was “surprise or excusable neglect,” the Judge decided, as á matter of law, that the defendant was entitled to have the judgment set aside, and he did not exercise his discretion at all, as he should have done. If he had done so, it may be that he would have declined to allow the motion; he might have been of opinion that the motion was unimportant, and that it would not promote the ends of justice to allow it; he might have thought otherwise, but in any case, he should have allowed or disallowed the motion in his discretion, and not upon the simple ground that the defendant had the legal right to have it allowed.